Name: Council Regulation (EU) NoÃ 964/2011 of 26Ã September 2011 laying down the weightings applicable from 1Ã July 2010 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Regulation
 Subject Matter: monetary economics;  cooperation policy;  personnel management and staff remuneration;  economic analysis;  EU institutions and European civil service
 Date Published: nan

 29.9.2011 EN Official Journal of the European Union L 253/1 COUNCIL REGULATION (EU) No 964/2011 of 26 September 2011 laying down the weightings applicable from 1 July 2010 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of employment of other servants of the Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the proposal from the European Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in countries outside the Union and to determine accordingly the weightings applicable from 1 July 2010 to the remuneration of officials, temporary staff and contract staff of the Union serving in third countries, payable in the currency of the country of employment. (2) The weightings in respect of which payment has been made on the basis of Council Regulation (EU) No 768/2010 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period between 1 July 2010 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than 6 months preceding the date of entry into force of this Regulation and for its effects to be spread over a period of no more than 12 months following that date, as is the case with the weightings applicable within the Union to the remuneration and pensions of officials and other servants of the Union, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2010, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the Union serving in third countries payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the calculation of such remuneration shall be established in accordance with the rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3) and shall correspond to the rates applicable on 1 July 2010. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of the weightings shown in the Annex for the period between 1 July 2010 and 29 September 2011. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than 6 months preceding 29 September 2011. Recovery shall be spread over a period of no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 228, 31.8.2010, p. 1. (3) OJ L 248, 16.9.2002, p. 1. ANNEX PLACE OF EMPLOYMENT Economic parity July 2010 Exchange rate July 2010 (1) Weighting July 2010 (2) Afghanistan (3) 0 0 0 Albania 86,28 136,693 63,1 Algeria 73,2 94,6259 77,4 Angola 137 115,037 119,1 Argentina 3,321 4,8506 68,5 Armenia 376,7 453,4 83,1 Australia 1,542 1,425 108,2 Azerbaijan 1,088 0,9806 111 Bangladesh 50,15 85,5047 58,7 Barbados 2,979 2,4518 121,5 Belarus 2 610 3 722,37 70,1 Belize 1,81 2,4049 75,3 Benin 610,3 655,957 93 Bolivia 5,66 8,563 66,1 Bosnia and Herzegovina (Banja Luka) 1,253 1,95583 64,1 Bosnia and Herzegovina (Sarajevo) 1,456 1,95583 74,4 Botswana 5,447 8,62069 63,2 Brazil 2,459 2,1946 112 Burkina Faso 634,6 655,957 96,7 Burundi (3) 0 0 0 Cambodia 4 448 5 201 85,5 Cameroon 612,1 655,957 93,3 Canada 1,207 1,2812 94,2 Cape Verde 81,84 110,265 74,2 Central African Republic 664,5 655,957 101,3 Chad 733,3 655,957 111,8 Chile 452,4 652,86 69,3 China 8,31 8,2918 100,2 Colombia 2 185 2 304,82 94,8 Congo (Brazzaville) 765,4 655,957 116,7 Costa Rica 599,1 641,853 93,3 CÃ ´te dIvoire 634,7 655,957 96,8 Croatia 5,972 7,1973 83 Cuba USD 1,006 USD 1,2198 82,5 Democratic Republic of the Congo (Kinshasa) USD 1,801 USD 1,2198 147,6 Djibouti 237,9 216,784 109,7 Dominican Republic 31,13 44,0387 70,7 Ecuador USD 0,9829 USD 1,2198 80,6 Egypt 4,159 6,99795 59,4 El Salvador USD 0,9752 USD 1,2198 79,9 Eritrea 17,91 18,8103 95,2 Ethiopia 15,26 16,7933 90,9 Fiji 1,573 2,43635 64,6 Former Yugoslav Republic of Macedonia 37,3 61,6021 60,5 Gabon 685 655,957 104,4 Gambia 28,07 32,8 85,6 Georgia 1,652 2,2603 73,1 Ghana 1,284 1,75825 73 Guatemala 7,756 9,7462 79,6 Guinea (Conakry) 4 931 7 293,53 67,6 Guinea-Bissau 624,3 655,957 95,2 Guyana 173,2 250,657 69,1 Haiti 54,21 50,0791 108,2 Honduras 19,13 23,129 82,7 Hong Kong 10,35 9,4958 109 Iceland 149,4 157,29 95 India 39,17 56,702 69,1 Indonesia (Banda Aceh) 8 672 11 052,7 78,5 Indonesia (Jakarta) 9 431 11 052,7 85,3 Iraq (3) 0 0 0 Israel 5,229 4,7628 109,8 Jamaica 112 104,64 107 Japan (Tokyo) 162,6 108,31 150,1 Jordan 0,8491 0,86484 98,2 Kazakhstan (Astana) 174 180,65 96,3 Kenya 83,16 99,834 83,3 Kosovo (Pristina) 0,6088 1 60,9 Kyrgyzstan 44,4 56,1108 79,1 Laos 8 644 10 164 85 Lebanon 1 612 1 838,85 87,7 Lesotho 6,406 9,318 68,7 Liberia USD 1,321 USD 1,2198 108,3 Libya 1,011 1,6193 62,4 Madagascar 2 218 2 720,67 81,5 Malawi 166 184,836 89,8 Malaysia 3,189 3,9692 80,3 Mali 657,2 655,957 100,2 Mauritania 233,1 346,305 67,3 Mauritius 32,06 40,028 80,1 Mexico 12,22 15,6591 78 Moldova 10,16 15,7927 64,3 Montenegro 0,6501 1 65 Morocco 8,577 10,997 78 Mozambique 29,96 42,61 70,3 Namibia 8,034 9,318 86,2 Nepal 75,54 90,77 83,2 New Caledonia 135,5 119,332 113,5 New Zealand 1,764 1,7579 100,3 Nicaragua 16,53 26,0955 63,3 Niger 578 655,957 88,1 Nigeria (Abuja) 179,9 181,748 99 Norway 11,12 7,9085 140,6 Pakistan 54,66 104,835 52,1 Panama USD 0,8233 USD 1,2198 67,5 Papua New Guinea 3,58 3,4638 103,4 Paraguay 3 881 5 830,04 66,6 Peru 3,165 3,4502 91,7 Philippines 44,41 56,609 78,5 Russia 40,98 38,13 107,5 Rwanda 702,7 721,185 97,4 Samoa 2,91 3,15976 92,1 Saudi Arabia 3,619 4,4823 80,7 Senegal 592,1 655,957 90,3 Serbia (Belgrade) 70,63 104,089 67,9 Sierra Leone 5 193 4 764,26 109 Singapore 2,062 1,7075 120,8 Solomon Islands 10,8 9,7236 111,1 South Africa 6,319 9,318 67,8 South Korea 1 577 1 484,96 106,2 South Sudan (Juba) (3) 0 0 0 Sri Lanka 114,1 140,185 81,4 Sudan (Khartoum) 2,663 3,01508 88,3 Suriname 2,179 3,46 63 Swaziland 6,689 9,318 71,8 Switzerland (Berne) 1,586 1,3258 119,6 Switzerland (Geneva) 1,617 1,3258 122 Syria 52,11 57,71 90,3 Taiwan 35,34 39,365 89,8 Tajikistan 3,751 5,34565 70,2 Tanzania 1 295 1 691,16 76,6 Thailand 32,43 39,564 82 Timor Leste USD 1,212 USD 1,2198 99,4 Togo 563,8 655,957 86 Trinidad and Tobago 7,192 7,85895 91,5 Tunisia 1,338 1,8572 72 Turkey 1,899 1,9303 98,4 Uganda 1 946 2 768,57 70,3 Ukraine 7,584 9,69851 78,2 United States (New York) 1,286 1,2198 105,4 United States (Washington) 1,232 1,2198 101 Uruguay 24,06 25,5548 94,2 Uzbekistan 1 095 1 942,23 56,4 Vanuatu 152,5 127,05 120 Venezuela 4,246 5,23861 81,1 Vietnam 13 488 23 380,7 57,7 West Bank  Gaza Strip 5,512 4,7628 115,7 Yemen 202,4 278,652 72,6 Zambia 4 985 6 254,26 79,7 Zimbabwe (3) 0 0 0 NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels (per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP. (1) 1 euro = x units of local currency (USD for Cuba, Democratic Republic of the Congo, Ecuador, El Salvador, Liberia, Panama and Timor Leste). (2) Brussels = 100 %. (3) Not available because of local instability or unreliable data. NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels (per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP.